BY THE COURT
(DYER, District Judge). The act provides “that if any postmaster, or other person authorized to receive the postage of letters and packets, shall neglect or refuse to render his accounts, and pay over to the postmaster-general the balance by him due at the end of every three months, it shall be the duty of the postmaster-general to cause a suit to be commenced against the person or persons so neglecting or refusing.” The copy of the account in evidence is for balance due at the end of each quarter commencing-, and ending September 22, 1845. The last charge in the account is of the date of September 22, 1845. Suit was brought against the defendant on the first day of September, 1848, nearly three years after the date of the last item charged. Defalcation occurred at the time the balances were due, and were required tq be paid, to wit, at the end of every three months, and the statute begins to run from that time. The first draft drawn on the postmaster for the balance due was in February, 1846, nearly five months after the date of the last item in the account, when the balance for that quarter was due. If at that time it was unpaid, it was the duty of the postmaster-general to bring suit. Default in the payment of balances was not made at the time of the dishonor of the draft, because they were due and unpaid long before the draft was drawn.
It is contended, on the part of the United States, that the statute begins to run from the date of the adjustment of the postmaster’s account of his entire indebtedness, and that the copy filed as evidence of such settlement and adjustment of his account is dated in 1848. The copy of the account is only a statement from the department of such settlement and adjustment at the end of every three months, when it is made the duty of the postmaster to pay what is due; and the postmaster-general must adjust the accounts of such postmaster at the end of three months, to know what is due and unpaid.
This suit having been brought nearly three years after the date of the last item in the account, the court is clearly of opinion that it is .barred by the statute.